             Case 1:19-cv-00265-CRC Document 9 Filed 07/11/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                            )
    AMERICAN OVERSIGHT,                     )
                                            )
                                 Plaintiff, )
                                            )
    v.                                      )              Case No. 19-cv-265 (CRC)
                                            )
    U.S. DEPARTMENT OF JUSTICE,             )
                                            )
                                Defendant. )
                                            )

                                   JOINT STATUS REPORT

        1.      Plaintiff American Oversight initiated this action against the U.S. Department of

Justice (DOJ) under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA) on January 31,

2019.

        2.      DOJ has produced 237 pages of responsive records to plaintiff and represents that

it has completed production of responsive records.

        3.      Plaintiff has raised concerns with selected redactions DOJ has applied under

FOIA Exemption 6 and with the adequacy of DOJ’s search for responsive records. The parties

are in the process of conferring but to date have not resolved these contested issues. The parties

seek additional time to try and resolve these issues, or at least narrow the issues that remain for

briefing. For these reasons, the suggested schedule for briefing any remaining contested issues

has DOJ’s opening brief due on the date suggested below.

        4.      In accordance with the Court’s June 5, 2019 Order, the parties propose the

following briefing schedule1 to resolve the contested issues that remain in the case:



1Key staff at DOJ has not been available to fully participate in all of the conferral, but in
accordance with the Court’s order, the parties have proposed a briefing schedule in this Joint


                                                  1
          Case 1:19-cv-00265-CRC Document 9 Filed 07/11/19 Page 2 of 2



                   a.      Defendant’s Motion for Summary Judgment: October 11, 2019

                   b.      Plaintiff’s Cross-Motion for Summary Judgment and Opposition:

                           November 8, 2019

                   c.      Defendant’s Opposition and Reply: December 6, 2019

                   d.      Plaintiff’s Reply: December 20, 2019



Dated: July 11, 2019                                  Respectfully submitted,

 JESSIE K. LIU
 D.C. Bar 472845                                      /s/ Daniel A. McGrath
 United States Attorney                               Daniel A. McGrath
                                                      D.C. Bar No. 1531723
 DANIEL F. VAN HORN
 D.C. Bar 924092
 Chief, Civil Division                                AMERICAN OVERSIGHT
                                                      1030 15th Street NW, B255
 /s/ Marina Utgoff Braswell                           Washington, DC 20005
 MARINA UTGOFF BRASWELL                               (202) 897-4213
 D.C. Bar # 416587                                    daniel.mcgrath@americanoversight.org
 Assistant United States Attorney
 United States Attorney’s Office                      Counsel for Plaintiff
 555 4th Street, N.W. – Civil Div.
 Washington, D.C. 20530
 (202) 252-2561
 Marina.Braswell@usdoj.gov

 Counsel for Defendant




Status Report. If further consideration when all relevant staff are available resolves all contested
issues in this matter, the parties will promptly notify the Court.


                                                  2
